Citation Nr: 0122022	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disease or disorder 
of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1951 to June 1953.

In a September 1953 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied a claim for service connection for cyst of 
the left eyelid, inter alia.  The veteran was notified of 
that decision and of his appeal rights in September 1953, but 
he did not appeal.  Thus, that decision became final.  The 
veteran attempted to reopen the claim at various times during 
the 1980s, but was informed by the RO that no new and 
material evidence had been submitted to reopen the claim.  He 
submitted a timely notice of disagreement (NOD) to a 
September 1991 determination and the RO issued a statement of 
the case (SOC) in November 1991.  The veteran did not submit 
a substantive appeal within the allowed time limit and in 
December 1992 the RO notified the veteran that the appeal was 
untimely and that the case would be closed.  The veteran was 
notified of his appeal rights but he did not appeal that 
decision.  Thus, that decision became the last final decision 
on the matter prior to this appeal.  

This appeal arises from a November 1999 RO rating decision 
that determined inter alia that no new and material evidence 
had been submitted to reopen a claim for service connection 
for disease of the eyes.  The veteran submitted a notice of 
disagreement in January 2000.  The RO issued a statement of 
the case in April 2000 and received the veteran's substantive 
appeal in June 2000.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for service connection for eye 
disease.  His substantive appeal does not mention any other 
issue.  

The veteran testified before an RO hearing officer in August 
2000 and withdrew a request for hearing before a member of 
the Board.





FINDINGS OF FACT

1.  A September 1991 rating decision determined that no new 
and material evidence had been presented to reopen a claim 
for service connection for eye disease.  

2.  The veteran was provided notice of procedural and 
appellate rights and the RO issued an SOC; however, the 
September 1991 decision became final because he did not 
timely file a substantive appeal.

3.  Evidence received since the September 1991 rating 
decision has not previously been considered, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

4.  Medical evidence relates a left dry eye disorder to 
active military service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision determining that new 
and material evidence had not been submitted to reopen the 
claim is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(a), 20.302, 20.1103, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for eye disease, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  

3.  A left dry eye condition was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991); § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a September 1991 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for eye disease.  The veteran 
was provided notice of that decision and of appeal rights; 
however, he did not submit a timely appeal.  Thus, that 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(a), 20.302, 20.1103 (2000).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  As noted in the introduction, the last 
final decision of record was in September 1991.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  Recent changes to 38 C.F.R. 
§ 3.156(a) are not applicable in this case because the claim 
to reopen was received prior to August 29, 2001.  See 66 Fed. 
Reg. 45620 (2001).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence of record at the time of the September 1991 
rating decision includes service medical records (SMRs), VA 
medical records, Social Security Administration (SSA) 
records, and the veteran's claims and statements.  No 
competent medical evidence related any post-service eye 
condition to active service.  

The relevant evidence added to the record since the September 
1991 rating decision includes a VA medical opinion dated 
April 24, 2001 submitted directly to the Board along with a 
waiver of the veteran's right to initial RO consideration.  
38 C.F.R. § 20.1304(c).  

Initially, the Board notes that the April 2001 medical 
opinion is new and material evidence.  It has not previously 
been submitted, therefore it is new.  It is also material 
because it tends to link current dry eyes with conditions 
that began during active service.  The Board notes that the 
RO denied service connection for an eye disease on the basis 
of no medical nexus evidence.  Thus, the submission of this 
evidence has resulted in a more complete record and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Further 
discussion of whether the remaining evidence submitted since 
the most recent final denial of the claim is new and material 
is unnecessary; because the April 2001 medical opinion is new 
and material, the claim for service connection for eye 
disease must be reopened.

II.  Service Connection for Eye Disease

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

The claims file reflects that left eye conditions were 
treated during active service.  In May 1952, penicillin was 
administered for a left eye hordeolum (stye).  In June 1952, 
the veteran was admitted to an overseas field hospital for 
removal of multiple chalazia (swollen sebaceous glands) in 
the left upper eyelid and for left eye conjunctivitis.  In 
October 1952, the veteran was again seen for a left eye 
hordeolum and penicillin ointment was administered.  A 
separation examination report is negative for any eye 
abnormality.

In July 2000, a cataract was removed from the right eye.  

In August 2000, the veteran testified that he was 
hospitalized overnight during active service for surgical 
removal of "bumps" on the left eye.  He testified that 
within 6 months of discharge he saw a private physician for 
the same thing and has been treated approximately annually 
for the condition ever since.  The Board notes at this point 
that in August 1991, a former receptionist for the private 
physician (now deceased) recalled that the veteran had been 
treated for eye problems immediately after active service.  

In a letter dated April 24, 2001, a VA examiner reported that 
the veteran had been seen at the eye clinic since at least 
1991 and reported some type of eye surgery during active 
service in 1952 for a painful swollen left eye.  The examiner 
noted that surgery might have been for chalazia.  The 
examiner noted that recurrent chalazia are a well-known cause 
of dry eyes because the Meibomian glands are damaged which 
leads to inadequate tear coverage of the ocular surface.  The 
physician stated. "I think it is quite likely that the dry 
eye condition in [the veteran's] left eye is a result of the 
condition he suffered while in the service."

In reviewing the above medical opinion, the Board is 
compelled to conclude that a dry left eye condition is 
related to active service.  There is no medical evidence to 
the contrary, although the condition was not mentioned on a 
separation examination report.  There has been no indication 
that the veteran has intended to seek service connection for 
a cataract of the right eye and there is no evidence that 
tends to suggest that the cataract is related to active 
service.  Service connection for a left dry-eye condition 
must therefore be granted.

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

ORDER

1.  New and material evidence having been submitted, the 
application to reopen claim of entitlement to service 
connection for eye disease is granted.

2.  Service connection for a left dry eye disorder is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

